Lumpkin, J.
1. Where a servant sought to recover damages from his employer an account of a physical injury resulting to him while engaged' in loading logs on a wagon, and it was alleged that the master was negligent in having the loading done where the grass and weeds were dense and likely to trip the feet of the plaintiff and cause him to fall under the log which was being loaded, and that rough round “skids” were used in loading, but it appeared that this condition was fully known to the plaintiff, and that he had equal opportunity with the master for knowing it, but voluntarily assumed the risk, the petition was demurrable.
2. Although in such a suit another employee of the same master was-called a manager, yet where the only duty which he was shown to-have to perform was to help the plaintiff to load logs on a wagon, and it was alleged that he was so engaged at the time of the injury, his action in this regard was that of a fellow-servant. Moore v. Dublin Cotton Mills, 127 Ga. 610 (4).
S. An allegation that the master was “bound to place a competent person to assist plaintiif with said log,” without showing any failure in such alleged duty, or injury resulting from such a failure, sets forth no cause of action.

Judgment a/firmed.


All the Justices concur, except Bolden, J., who did not preside.